DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendments filed on 12/22/2021 has been received and entered.  Currently Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim recites “PCI2 bus”.  This seems to be a typographical error.  In reviewing the instant specification, the examiner found the term “PCIe”.  Therefore for examination purposes the examiner interprets the limitation as “PCIe”.  
The term “PCIe” is used in the claims without first defining it.  It is suggested to amend the limitation to “peripheral component interconnect express (PCIe)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 18, the claim recites “…in response to the command being to encrypt… decrypt the input data”.  It is unclear to the examiner on how and why a command to encrypt would decrypt data.  For examination purposes in applying prior art, the examiner interprets the limitation as “…in response to the command being to encrypt… encrypt the input data”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buer et al. US2010/0254537 hereinafter referred to as Buer, in view of Shacham et al. US2002/0087884 hereinafter referred to as Shacham, and Chu et al. US2016/0234176 hereinafter referred to as Chu.
As per claim 1, Buer teaches a computer-implemented method of a data processing (DP) accelerator, the method comprising: receiving, by the DP accelerator, a command and input data from a host device, the command requesting the DP accelerator to encrypt the input data or decrypt the input data (Buer paragraph [0040], [0052], receive request to encrypt or decrypt data); 
encrypting, or decrypting, by the DP accelerator, the input data according to the command (Buer paragraph [0045]-[0047], [0056], encrypt or decrypt data); 
including, in response to the command requesting to encrypt the input data, encrypting the input data using a key (Buer paragraph [0045]-[0047], [0056], encrypt data with key); and 
transmitting the encrypted or decrypted input data to the host device (Buer paragraph [0045]-[0047], [0057], transfer encrypted or decrypted data to host).  
Buer does not explicitly disclose establishing a secure communication channel between a device and a second device;
receiving and transmitting data over the secure communication channel.
Shacham teaches establishing a secure communication channel between a device and a second device (Shacham paragraph [0007], [0022], [0029]-[0030], exchange keys to establish session key for secure communications);
receiving and transmitting data over the secure communication channel (Shacham paragraph [0007], [0022], [0029]-[0030], using session key to send data between the devices).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buer with the teachings of Shacham to include exchanging keys and establishing a secure communication between two devices in order to provide a secure communication channel between the host and the accelerator to protect data transmission between the two devices. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buer with the well known technique of Shacham of establishing secure communications because the results would have been predictable and resulted in secure communications being established between the host device and the cryptography engine.

encrypting input data using a first of the one or more keys;
including transmitting a second of the one or more keys to device, in response to command request.  
Chu teaches including, in response to command request, generating one or more keys (Chu paragraph [0066], in response to request generate keys); 
encrypting input data using a first of the one or more keys (Chu claim 8, encrypt data with private key);
including transmitting a second of the one or more keys to device, in response to command request (Chu paragraph [0049], [0066], transmitting the public key).  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buer in view of Shacham with the teachings of Chu to include generating keys for encryption and transmitting the public key in order to provide secure key management.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buer in view of Shacham with the teachings of Chu to include generating public/private keys for encryption and transmitting the public key because the results would have been predictable and resulted in generation of public and private keys, wherein the private key is used for encryption and the public key is used for decryption.

As per claim 2, Buer in view of Shacham and Chu teaches the method of claim 1, further comprising exchanging, by the host device and the DP accelerator, one or more designated keys prior to encrypting or decrypting the input data by the DP accelerator, wherein at least one of the one or more designated keys is used to establish the secure communication channel between the host device and the DP accelerator (Buer paragraph [0037]; Shacham paragraph [0007], [0022], [0029]-[0030], exchange keys to establish session key for secure communications).  

As per claim 3, Buer in view of Shacham and Chu teaches the method of claim 1, wherein secure communication channel between the host device and the DP accelerator is further secured using an obfuscation algorithm before transmitting any data over the secure communication channel (Buer paragraph [0037]; Shacham paragraph [0007], [0022], [0029]-[0030], using session key to encrypt data between the devices) (One of ordinary skill in the art would recognize that when secure communication is established the shared key is used to encrypt data before transmitting the data over the secure communication channel).  

As per claim 4, Buer in view of Shacham and Chu teaches the method of claim 1, wherein the first of the one or more keys which are used to encrypt or decrypt the input data includes a private key and the second of the one or more keys includes a public key (Buer paragraph [0045]-[0047], [0056]; Chu paragraph [0066], claim 8, encrypt data with private key and transmit public key).

As per claim 5, Buer in view of Shacham and Chu teaches the method of claim 1, wherein the one or more keys are generated by a security unit of the DP accelerator (Buer paragraph [0037]; Chu paragraph [0066], generate keys).  

As per claim 6, Buer in view of Shacham and Chu teaches the method of claim 1, wherein at least one of the one or more keys that are used to encrypt or decrypt the input data is retrieved from, or is based upon a key stored in, a secure storage associated with a key manager of the DP accelerator (Buer paragraph [0052], [0055], Claim 11, retrieve key from secure memory; Chu paragraph [0066]).  

As per claims 7-16, the claims claim an accelerator and a non-transitory machine readable medium essentially corresponding to the method claims 1-6 above, and they are rejected, at least for the same reasons.

As per claim 17, Buer teaches a host device, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to 
transmitting, to a DP accelerator device, a command and input data to either encrypt, or decrypt, the input data using one or more designated keys (Buer paragraph [0040], [0052], host sends request to encrypt or decrypt data);  
wherein, in response to the DP accelerator device receiving the command requesting to encrypt the input data, encrypts the input data using a key, and transmits the encrypted or decrypted data to the host device (Buer paragraph [0045]-[0047], [0056], encrypt data with key and transmit encrypted data to host);  
receiving the encrypted or decrypted data from the DP accelerator (Buer paragraph [0045]-[0047], [0057], host receives encrypted or decrypted data).  
Buer does not explicitly disclose establishing a secure communication channel with a second device; 
receiving and transmitting data over the secure communication channel.
Shacham teaches establishing a secure communication channel with a second device (Shacham paragraph [0007], [0022], [0029]-[0030], exchange keys to establish session key for secure communications); 
receiving and transmitting data over the secure communication channel (Shacham paragraph [0007], [0022], [0029]-[0030], using session key to send data between the devices).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buer with the teachings of Shacham to include exchanging keys and establishing a secure communication between two devices in order to provide a 
Buer in view of Shacham does not explicitly disclose wherein, in response to receiving command request, generates one or more keys, and 
encrypt input data using a first of the one of the one or more keys;
transmits a second of the one or more keys to device;  
receiving the second of the one or keys.
Chu teaches wherein, in response to receiving command request, generates one or more keys (Chu paragraph [0066], in response to request generate keys), and 
encrypt input data using a first of the one of the one or more keys (Chu claim 8, encrypt data with private key);
transmits a second of the one or more keys to device (Chu paragraph [0049], [0066], transmitting the public key);  
receiving the second of the one or keys (Chu paragraph [0049], [0066], transmitting the public key).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buer in view of Shacham with the teachings of Chu to include generating keys for encryption and transmitting the public key in order to provide secure key management.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Buer in view of Shacham with the teachings of Chu to include generating public/private keys for encryption and transmitting the public key because the results would have been predictable and resulted in generation of public and private keys, wherein the private key is used for encryption and the public key is used for decryption.

As per claim 18, Buer in view of Shacham and Chu teaches the host device of claim 17, wherein the operations further comprise, in response to the command being to encrypt the input data, using the second of the one or more keys from the DP accelerator to encrypt the input data (Buer paragraph [0045]-[0047], [0056], encrypt data with key; Chu claim 8, encrypt data with private key).

As per claim 19, Buer in view of Shacham and Chu teaches the host device of claim 17, wherein the operations further comprise exchanging the one or more keys with the DP accelerator (Buer paragraph [0037]; Shacham paragraph [0007], [0022], [0029]-[0030], exchange keys to establish session key for secure communications).  

As per claim 20, Buer in view of Shacham and Chu teaches the host device of claim 19, wherein the secure communication channel between the host and the DP accelerator is further secured using an obfuscation algorithm before transmitting any data over the secure communication channel (Buer paragraph [0037]; Shacham paragraph [0007], [0022], [0029]-[0030], using session key to encrypt data between the devices) (One of ordinary skill in the art would recognize that when secure communication is established the shared key is used to encrypt data before transmitting the data over the secure communication channel).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/HENRY TSANG/Primary Examiner, Art Unit 2495